                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MIGUEL CHAVARRIA, JR.,

                      Plaintiff,
                                                         CIVIL ACTION
           v.                                            NO. 19-04428

 PHILADELPHIA GAS WORKS, et al.,

                      Defendants.


                                       ORDER

      AND NOW, this 3rd day of February 2020, upon consideration of Plaintiff

Miguel Chavarria’s Amended Complaint (ECF No. 8), Defendant Philadelphia Gas

Works’ Partial Motion to Dismiss (ECF No. 11) and Plaintiff’s Response (ECF No. 14), it

is hereby ORDERED that the Motion is GRANTED. Count IV of the Amended

Complaint against PGW is DISMISSED without prejudice. Chavarria may file a

second amended complaint on or before Monday, February 17, 2020.




                                                     BY THE COURT:




                                                     /s/ Gerald J. Pappert
                                                     GERALD J. PAPPERT, J.
